Citation Nr: 0633629	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Philadelphia RO.  In April 2004, 
the veteran appeared before a Decision Review Officer (DRO) 
at the RO.  In January 2006, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.  At the January 2006 hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  The case was previously before the Board 
in May 2006 when it was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's diabetes mellitus is shown to be type 1; it 
was not manifested in service nor manifested to a compensable 
level in the first postservice year, and is not shown to be 
related to his service, to include exposure to herbicides in 
Vietnam.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The veteran's claim for service connection was initially 
denied in an August 2000 rating decision as not well-
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA eliminated the 
concept of a well-grounded claim.  The law also provided that 
under certain circumstances claims that were denied as not 
well-grounded and became final during the period from July 
14, 1999 to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  The April 2002 rating decision 
re-adjudicated and denied the claim on de novo review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2003 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the May 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  [A November 2003 
statement of the case (SOC) supplemented this notice, citing 
§ 3.159(b)(1).]  Thus, he has been adequately informed of the 
need to submit relevant evidence in his possession and has 
had ample opportunity to respond/supplement the record.  A 
September 2004 supplemental SOC readjudicated the matter 
after essentially complete notice was given and after the 
veteran had opportunity to respond.  The veteran is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred early in the process.  While 
he was not advised of the criteria for rating diabetes, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not grant service 
connection.  

The veteran's service medical records are associated with the 
claims file, and his postservice pertinent treatment records 
have been secured.  The RO arranged for a VA examination in 
June 2001 and a clarifying opinion in February 2002.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  As noted above, in May 2006, the Board 
sought and obtained a VHA advisory opinion in this matter.  
In an August 2006 letter, the Board notified the appellant of 
the opinion, provided him with a copy, and informed him that 
he had 60 days to submit any additional evidence or argument 
in support of his claim.  The Board is authorized to obtain 
advisory opinions from the VHA and there is no need to remand 
the case to the RO for initial consideration of the VHA 
opinion.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service medical records, including his 
separation examination report, are negative for complaints, 
findings, treatment, or diagnosis relating to diabetes.  
Service personnel records show the veteran served in the 
Republic of Vietnam from November 1969 to November 1970.

February 1975 VA treatment records reveal the veteran had a 
probable history of diabetes on both sides of his family.  
Physical and laboratory testing showed no evidence of unusual 
cause for diabetes and no dehydration.  Differential 
diagnoses of "juvenile onset diabetes (JOD) in the very 
early phase with expectation of severe symptoms and a 
requirement for insulin within two years versus maturity 
onset diabetes of young individuals (MODY) with expectation 
of stability without insulin for many years" were provided.  
It was noted his family history suggested MODY, but follow-up 
was necessary to conclusively determine the diagnosis.  
Initial treatment was by controlled diet.

August 1988 and January 1990 to February 1995 VA treatment 
records contain several diagnoses of type 1 diabetes or of 
"insulin dependent diabetes."  

An August 2000 letter from the veteran's private treatment 
physician, Dr. N. C. D., reports the veteran was admitted to 
the hospital in July 2000 for recurrent hypoglycemia because 
of poorly controlled diabetes mellitus.  He indicated the 
veteran was an insulin dependent type 1 diabetic and that the 
veteran's father had adult onset type 2 diabetes mellitus.  
The veteran reported he was exposed to Agent Orange while in 
Vietnam.  Thus, the doctor opined that since studies have 
indicated a link between Agent Orange and diabetes mellitus, 
"it is likely that [the veteran's] Diabetes Mellitus was 
precipitated by his exposure to Agent Orange in Vietnam."  

On June 2001 VA examination, the examiner, a doctor of 
osteopathy, provided a diagnosis of type 2 diabetes.  The 
veteran reported a history of being diagnosed with type II 
diabetes in 1975, when he was twenty-six years old and of 
being hospitalized about four or five times because of 
hypoglycemic reactions.  He stated his symptoms included 
weakness, tremors, and loss of consciousness.  He was being 
treated with insulin and was on a restricted diet; his weight 
had not significantly fluctuated, remaining in the range of 
140 to 145 pounds.

In February 2002, a VA endocrinologist reviewed the veteran's 
claims file, including the June 2001 exam results, and took 
C-peptide levels to determine whether the veteran had type 1 
or type 2 diabetes.  It was noted the veteran had been and 
was currently insulin dependent.  Prior to obtaining C-
peptide levels, the examiner preliminarily opined that he had 
type 1 diabetes.  In a March 2002 addendum (after C-peptide 
levels were obtained), the examiner concluded that: 
"Although it can be argued both ways, after reviewing his 
overall history . . . and history of recurrent hypoglycemic 
episodes before, and also very low or almost undetectable 
level of C-peptide level of 0.5, in the presence of marked 
hyperglycemia, I have to conclude that this patient has type 
1 diabetes mellitus."

October 2003 to April 2004 VA treatment records note 
treatment for and diagnoses of diabetes mellitus, treated 
with insulin.

A November 2003 letter from the veteran's private treatment 
physician, Dr. A. L. B., reports that he has been treating 
the veteran for several years and that he has insulin 
dependent diabetes.  The letter states the veteran has 
recently required insulin and will require insulin for the 
rest of his life.

At an April 2004 DRO hearing, the veteran testified that 
there was no family history of diabetes going back three 
generations.  He reported he was first put on insulin in 1975 
and has been taking it since that time.  He said his private 
treatment doctors have determined he has type 2 diabetes 
because he does not fit the profile for type 1 diabetes, but 
they have not done any testing to support this conclusion.  

In a July 2004 statement, the veteran said he could go back 
seven generations on his father's side and three generations 
on his mother's side without finding a case of diabetes.

At a January 2006 hearing, the veteran testified that in 
January or February 1975 he was told there was a chance he 
could control his diabetes with diet and not have to use 
insulin.  He has been taking insulin since July 1975 and for 
the last ten years has measured his blood glucose levels 
several times a day.  He testified that the VA has classified 
him as a type 1 diabetic, but his private treatment doctors 
have said there is no type 1 or type 2.  He also noted that 
his father was diagnosed with diabetes when he turned 75, but 
that he had no other family history of the disease.  The 
veteran concluded he has type 2 diabetes because his symptoms 
correlate with internet research that says that people with 
type 2 diabetes cannot regulate their sugar correctly and 
have periods of high insulin and of low insulin regardless of 
their diet.  He described his symptoms as including thirst, 
shakes, and lightheadedness.  He also stated that he might 
have had symptoms of diabetes within a year of service, but 
he was so busy with school that he did not go to see a doctor 
during that time period.  The veteran's daughter testified 
that she and her sister often spend the night at the 
veteran's house to make sure he wakes up in the morning and 
that his sugar does not get too low overnight.  She stated he 
had been in two car accidents because his blood sugar had 
dropped so low in such a short period of time that he lost 
control of his car.  

Paper copy results of Internet research submitted by the 
veteran indicate that a main component of type 2 diabetes is 
insulin resistance which causes hyperglycemia.  Type 2 
diabetes is usually called adult or non-insulin dependent 
diabetes.  The research states that the majority of people 
with type 2 diabetes are overweight when diagnosed; that 
family history is a risk factor; and that low activity level, 
poor diet, and excess body weight significantly increase a 
person's risk for type 2 diabetes.  Type 1 diabetes is 
usually called juvenile or insulin-dependent diabetes and 
occurs because the beta cells of the pancreas produce little 
or no insulin.  It can occur at any age, but usually begins 
prior to age 30.  Symptoms, including excessive thirst, 
increased hunger, and an increased need to urinate, are 
usually severe and occur rapidly.  

In May 2006, the Board referred the case for a VHA advisory 
opinion requesting responses to three questions:  1) Based on the 
evidence of record, when was the veteran's diabetes first 
manifested?; 2)  Is it at least as likely as not (50 percent or 
better probability) that the veteran's diabetes is type 2, or is 
it more likely (a more than 50 percent probability) that the 
veteran's diabetes is type 1?; 3) If the veteran's diabetes is 
considered more likely type 1, is there any evidence that the 
diabetes is related to the veteran's active service (including as 
due to Agent Orange exposure therein)?  

In August 2006, a VA endocrinologist reviewed the veteran's 
claims file and noted the veteran's diabetes was first 
diagnosed in February 1975.  He concluded that it is "more 
likely that the veteran has type 1 diabetes."  He provided 
the following explanation for this opinion:

The very low/ undetectable levels of C-peptide 
0.5 in the setting of high blood glucose levels 
would lend more to a diagnosis of type 1 
diabetes.  C-peptide is produced by beta-cells of 
the pancreas and is released in equal amounts to 
that of insulin.  [L]ow c-peptide levels indicate 
low insulin secretion which is the hallmark of 
type 1 diabetes. 

The endocrinologist also noted there is no conclusive 
evidence that Agent Orange exposure is linked to either type 
1 or type 2 diabetes and that there is no clear evidence the 
veteran's diabetes is related to his active service.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of diabetes mellitus, 
either type 1 or type 2 diabetes may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease, including type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), manifested to a degree of 10 percent or more 
at any time after service, the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Veterans who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes mellitus was not manifested in service (and it is 
not so alleged) and is not shown to have been manifested to a 
compensable degree in the veteran's first postservice year.  
It was first diagnosed in February 1975, which is about two 
years after his discharge from service.  While the veteran 
has testified that he might have had symptoms of diabetes 
prior to that time, he has also noted that he was busy with 
school and did not see any doctors before February 1975.  
Thus, the evidence does not show that he had either type 1 or 
type 2 diabetes to a compensable degree prior to February 
1975. Consequently, service connection for diabetes on the 
basis that it became manifest in service, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted. 
The veteran's claim of service connection for his diabetes is 
based primarily on a theory of entitlement that it resulted 
from exposure to Agent Orange in service and warrants service 
connection on a presumptive basis, under 38 U.S.C.A. § 1116.

It is presumed based on his service in Vietnam (and is not in 
question) that the veteran was exposed to herbicides/Agent 
Orange in service.  As the Agent Orange presumptive 
provisions apply only to type 2 diabetes, it must be 
determined whether the veteran's diabetes is type 1 or type 
2.  The record includes medical evidence that supports that 
the veteran has type 2 diabetes and medical evidence that 
concludes he has type 1 diabetes.  Evidence tending to 
support that he has type 2 diabetes includes February 1975 VA 
treatment records and the June 2001 VA examination report.  
Evidence finding the veteran has type 1 diabetes includes 
August 1988 through February 1995 and October 2003 to April 
2004 VA treatment records, an August 2000 opinion from Dr. N. 
C. D., a February 2002 VA examiner's opinion, a November 2003 
letter from Dr. A. L. B., and the July 2006 VHA advisory 
opinion.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The February 1975 initial diagnosis states that the veteran's 
family history suggests he has MODY, rather than JOD and that 
his diabetes could probably be controlled without insulin.  
The doctor did not specifically state the veteran has type 2 
diabetes; however, type 2 is adult onset diabetes and the 
internet research supplied by the veteran also shows it is 
the type of diabetes that does not require insulin.  Thus, 
the evidence supports that the doctor's probable diagnosis 
was of type 2 diabetes, rather than type 1.  However, this 
diagnosis was only preliminary and was provided with a 
possible differential diagnosis of JOD, which is consistent 
with type 1 diabetes.  Thus, while the doctor thought it was 
more likely the veteran had MODY, it was not a conclusive 
diagnosis and he noted follow-up was necessary to make a 
definitive determination.  

The February 2002 diagnosis of type 2 diabetes by a doctor of 
osteopathy appears to be based on the veteran's history that 
he previously had type 2 diabetes diagnosed.  Significantly, 
that examiner reviewed the veteran's claims file and noted VA 
medical records included diagnoses of insulin dependent 
diabetes mellitus, but still concluded the veteran had type 2 
diabetes.  Furthermore, the examiner did not provide a 
rationale for his opinion.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In contrast, February 2002 and July 2006 opinions are based 
on specific testing and thorough reviews of the veteran's 
claims file.  While the February 2002 VA endocrinologist said 
that it could be argued either way as to whether the veteran 
had type 1 or type 2 diabetes, he concluded that the veteran 
had type 1 diabetes.  He based his opinion on the veteran's 
overall medical and family history, including hypoglycemic 
episodes and very low C-peptide levels.  The July 2006 VHA 
endocrinologist confirmed this conclusion and further 
explained that the veteran's low C-peptide levels indicate 
"low insulin secretion which is the hallmark of type 1 
diabetes."  While VA treatment records and letters from 
private doctors N. C. D. and A. L. B. do not provide 
explanations or rationales for diagnoses of type 1/ insulin 
dependent diabetes, they lend support to the conclusion that 
the veteran has type 1 diabetes, since both the VA and 
private treatment doctors have been treating him as a type 1 
diabetic for many years.  

The veteran's and his daughter's statements asserting that he 
has type 2 diabetes and that it is related to Agent Orange 
exposure are not competent evidence, as they are laypersons, 
and lack the training to opine regarding medical diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the February 2002 and July 2006 
opinions must be given the greatest probative weight, as they 
are supported by detailed findings and testing; couched in 
terms of greater certainty; and provide a better explanation 
of the rationale for the opinions given.  Some recognition 
must also be given to the relative expertise of the opinion 
providers.  In that regard, it is significant that the 
strongest medical opinion supporting the veteran's claim that 
he has type 2 diabetes was by an osteopath with no evident 
special expertise in the area of endocrinology.  In contrast, 
the February 2002 and July 2006 opinions were by 
endocrinologists (who presumably have substantial expertise 
regarding the difference between type 1 and type 2 diabetes).  
Thus, the preponderance of the evidence shows the veteran has 
type 1 diabetes, which is not afforded presumptive service 
connection based on herbicide exposure.  38 C.F.R. §§ 3.307, 
3.309.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While 
it is presumed the veteran was exposed to herbicides during 
his service in Vietnam, to establish service connection for 
diabetes without the benefit of the presumptive provisions of 
38 U.S.C.A. §§ 1112, 1116, there must be competent and 
probative evidence that the veteran's type 1 diabetes is 
somehow related to service (including to Agent Orange 
exposure therein).  The August 2000 letter from Dr. N. C. D. 
concludes that it is likely the veteran's diabetes "was 
precipitated by his exposure to Agent Orange in Vietnam."  
He bases his conclusion on unnamed studies that indicate a 
link between Agent Orange and diabetes; however, he does not 
state whether the link is with type 1 or type 2 diabetes or 
if it is with both types of diabetes.  Since the August 2000 
letter from Dr. N.C.D. does not specifically state or cite 
the research that shows a link and is also unclear about 
whether the research is based on type 1 diabetes, rather than 
type 2 diabetes, the opinion lacks substantial probative 
weight.  

In contrast, the July 2006 VHA advisory opinion states that 
there is no conclusive evidence relating Agent Orange 
exposure to type 1 diabetes and the record contains no other 
evidence linking the veteran's diabetes to his active 
service.  While the July 2006 VHA opinion also does not 
specify the research relied upon in reaching its conclusion, 
it does specifically state that there is "no conclusive 
evidence" linking Agent Orange exposure to type 1 diabetes.  
This conclusion is supported by current law that does not 
include type 1 diabetes as a presumptive disease based on 
Agent Orange exposure.  See 38 C.F.R. § 3.309.  It is also 
notable that in May 2001, when VA added type 2 diabetes to 
the list of diseases afforded presumptive service connection 
based on herbicide exposure, it specifically declined to 
include type 1 diabetes, noting that scientific research was 
insufficient to determine a link between herbicide exposure 
and type 1 diabetes.  66 Fed. Reg. 23166, 23166-167 (May 8, 
2001).  In contrast, type 2 diabetes was included in the list 
of presumptive diseases because scientific research uncovered 
suggestive evidence of such a link.  Id.  

Thus, in weighing the two opinions, the Board concludes the 
July 2006 VHA opinion has greater probative weight and that 
the preponderance of the evidence is against a finding that 
the veteran's type 1 diabetes is related to his herbicide 
exposure in Vietnam or is otherwise related to his service.  
The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


